Citation Nr: 1716807	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-06 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to September 1969 and from September 1971 to October 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2016, the Veteran testified at a Board hearing in Washington, D.C. before the undersigned Veterans Law Judge.

In April 2016, the Board reopened a previously denied claim of service connection for a psychiatric disorder, to include PTSD.  At that time, the Board also remanded the reopened claim for additional development.

As the claim is being remanded, additional treatment records, including mental health treatment records, associated with the file after the issuance of the most recent supplemental statement of the case (SSOC) will be reviewed by the RO in the first instance.


REMAND

As noted in the introduction, the Board remanded the case in April 2016 for additional development.  Much of the development was completed, including obtaining treatment records and records from the Social Security Administration (SSA).

However, the Board finds that a remand is warranted for additional development in compliance with the April 2016 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (stating that, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board previously remanded the claim, in part, so that the Veteran could be afforded a VA examination to determine the nature and etiology of his psychological disorders.  First, the Board notes that it is unclear whether the Veteran was sent correspondence informing him of the examination prior to the scheduled date, as no correspondence or report of contact is in the claims file documenting such notice.  Further, after the examination date had passed, the Veteran reported that he missed the examination because he was attending to his daughter in New York who was battling leukemia.  Through his representative, the Veteran asked that the examination be rescheduled after his return or near his daughter's home and provided an address at which he received correspondence while visiting his daughter.

In light of these circumstances, the Board will remand the claim again to schedule the Veteran for an examination and to document in the claims file correspondence notifying the Veteran of when the examination is to occur.  38 C.F.R. § 3.655(b) (noting that, when a claimant fails to report for an examination without good cause in a reopened claim, the claim shall be denied).

With regard to the diagnoses, the Board notes that the Veteran has been treated for PTSD and various depressive disorders (depression, not otherwise specified and major depression with psychotic features).  The Board considers such diagnosis current disabilities for the purposes of the claim.   McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, when last on appeal, the Board noted that the Veteran has been diagnosed as suffering from psychiatric disorders other than PTSD and asked the examiner to identify any additional psychiatric disorders that the Veteran has had since filing his claim in December 2009.  Thus, a remand is still necessary so that the Veteran can be afforded an examination along with a medical opinion.

Given that a remand is necessary, the Veteran will be asked again to submit any information to corroborate the sexual or personal assault that he states occurred while in jail in Germany. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to submit any information which may corroborate the sexual or personal assault that he states occurred while in jail in Germany.  Inform him that helpful information would include, but is not limited to, statements from family members, roommates, fellow service members, or clergy, who noticed behavioral changes after the rape, including, but not limited to, a request for transfer to another military duty assignment, deterioration in work performance, substance abuse, panic attacks or anxiety without an identifiable cause, or unexplained economic or social behavior.

2.  Following the above ordered development, schedule the Veteran for a VA psychiatric examination by an appropriate professional.  Notice of the examination should be sent to the Veteran at his Texas address and the New York address he provided.  Correspondence sent to the Veteran notifying him of the scheduled examination should be documented in the claims file.  

The examiner must review the entire claims file.   After examining the Veteran, the examiner is to address the following:

a)  The Veteran has been diagnosed with PTSD, depression not otherwise specified, and major depression with psychotic features.  Does the Veteran now have, or at any time since filing his claim in December 2009 had, any additional psychiatric disorder(s) meeting the DSM-IV criteria? 

b)  For the Veteran's diagnosed PTSD, state whether that disorder is related to a stressor during the Veteran's active service.  In doing so, provide an opinion was to whether the evidence indicates that a sexual or personal assault occurred during service.

c)  For any psychiatric disorder other than PTSD meeting the DSM-IV criteria, to include depression not otherwise specified and major depression with psychotic features, state whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder had its onset in or is otherwise related to the Veteran's active service.

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a SSOC and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

